DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “low pressure reservoir” as claimed in Claims 34 and 35 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Claim Objections
Claim 27 is objected to because of the following informalities:  
Applicant is requested to correct “27. (New) nozzle for a liquid dispensing system…” by adding the letter “A” prior to the word “nozzle”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 27- 43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claims 27, 30 -32, and 40 -41, Independent claims 27 and 40 each contain multiple instances of the term “a liquid reservoir”.  Dependent claims 30-32 and 41 also contain instances of the term “a liquid reservoir”.  Each instance renders the claim(s) indefinite as it is unknown if the term refers to the first “liquid reservoir” recited in each independent claim 27 and 40, or other liquid reservoirs.  Correction is required.
Regarding Claims 27, 31, and 40-41, Independent claims 27 and 40 each contain multiple instances of the term “an opening”.  Dependent claims 31 and 41 also contain instances of the term “an opening”.  
Regarding Claims 27, 28, 30, 31, 33, 40, and 41, Independent claims 27 and 40 each contain the limitation “an air tube”.  However, dependent Claims 28, 30, 31, 33, and 41 also recite “an air tube.”  Each instance renders the claim(s) indefinite as it is unknown if the term refers to the first “air tube” recited in each independent claim 27 and 40, or other air tubes.  Correction is required.
Further regarding Claims 27-43, due to the deficiencies noted above, it is also unclear if the referenced claim elements (liquid reservoir, opening, air tube) are intended to be positively recited and required, or not.  In the interest of compact prosecution, Examiner will consider these elements as positively recited.
Regarding Claims 28-29, 33-39, and 42, these claims depend upon independent claims 27 and 40, and therefore suffer the same deficiencies.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 44-46 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stern (US 2014/0355969).  
Regarding Claim 44, Stern discloses a liquid reservoir (Fig. 2, Item “A”, taught as a cartomizer containing a liquid reservoir) for an electronic smoking device (Fig 1 in its entirety) comprising: a body portion (Fig 6, Item 601) having a central cavity (505) accessible via an opening (650); an air tube (Fig 6, Examiner’s annotations, and para 26, wherein an “air channel” is disclosed) for extracting vapour from an electronic smoking device provided within said central cavity, accessible via said opening; and a membrane (Figs 3A-3D and 4A-4C, Item 300) having one or more slit valves (310) is provided adjacent the end of the air tube (Examiner’s annotations in Fig 5, 310 and Fig 6, and para 26) accessible via said opening.

    PNG
    media_image1.png
    365
    584
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    757
    557
    media_image2.png
    Greyscale




    PNG
    media_image3.png
    764
    585
    media_image3.png
    Greyscale

Regarding Claim 45, Stern discloses a liquid reservoir (Fig. 2, Item “A”, taught as a cartomizer containing a liquid reservoir) for an electronic smoking device (Fig 1 in its entirety) wherein said opening is a 
Regarding Claim 46, Stern discloses a liquid reservoir (Fig. 2, Item “A”, taught as a cartomizer containing a liquid reservoir) for an electronic smoking device (Fig 1 in its entirety) further comprising an atomizer Fig 1, Item”A”) operable when connected to power supply (“Item B”) to atomize liquid stored in the liquid reservoir (para 2-4).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 27-33 and 36-42 are rejected under 35 U.S.C. 103 as being unpatentable over O’Brien (US 2017/0013880), in view of Labat (US 3,115,907).
Regarding Claim 27, O'Brien discloses a nozzle (Fig 8A, Item 806 and Para 85) for a liquid dispensing system for transferring liquid into a liquid reservoir (Fig 5A, Item 504) of an electronic smoking device, the nozzle comprising: a housing (Fig 8A, Item 812 and para 86) defining a liquid flow path through the nozzle; and a plunger (fig 8A, Items 708, 802b, 814, and para 93), provided within the liquid flow path, the plunger being moveable between an open position in which liquid may flow through said liquid flow path and a closed position in which liquid flow through said liquid flow path is restricted wherein the plunger is biased towards said closed position (Para 86 and 91); wherein the nozzle and plunger are configured so that when the nozzle is inserted into an engagement position within an opening (Item 808 and para 85) providing access to a liquid reservoir (Fig 5A, Item 504) of an electronic smoking device which contains an air tube (Fig 5B, Item 516) for extracting vapour from the electronic smoking device, the plunger engages with said air tube (Fig 5B, Item 516) and is moved from said closed position (Fig 13A) to said open position (Fig 13B), the plunger in said engagement position being such as to divert liquid flowing via the flow path through said nozzle into the liquid reservoir and away from the air tube (Figs 13A, 13B, and para 91); 

    PNG
    media_image4.png
    692
    669
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    616
    679
    media_image5.png
    Greyscale

Further regarding Claim 27, O’Brien is silent on a nozzle characterized in that an air vent is provided enabling air to vent from a liquid reservoir when the nozzle is in an engagement position within an opening within an electronic smoking device.  Labat, however, teaches a nozzle characterized in that an air vent (Items 16 and 28) is provided enabling air to vent from a liquid reservoir (Col 2, line 70 – Col 3, line 9) when the nozzle is in an engagement position within an opening within an electronic smoking device (Col 3, line 64 – Col 4, line 3).

    PNG
    media_image6.png
    604
    584
    media_image6.png
    Greyscale
	The advantages of Labat’s teachings include the ability to fill the tank level to a greater capacity and reduce the number of required refills during the life of the apparatus.  It would have been obvious prior to the effective filing date of the claimed invention to add Labat’s teachings by adding an air vent to O’Brien’s disclosed nozzle for the advantage of greater capacities and reduced number of required refills.
Regarding Claim 28,  O’Brien as modified above teaches a nozzle wherein said plunger (O’Brien, 708) comprises a sealing surface (802b) adapted to engage with and block an air tube (516) of an electronic smoking device when the nozzle is in the engagement position, preventing liquid flowing via the flow path through the nozzle from entering said air tube (para 4, para 84-85).
	Further regarding Claim 28,  Per O’Brien (with Examiner’s parenthetical additions for clarity):  “…The filling port being for transfer of aerosol precursor composition (liquid) from the container  (of a dispensing system) into the reservoir (of an electronic smoking device) during engagement of the adapter (of the electronic smoking device) and valve (of the dispensing system) in which the airflow port (of the electronic smoking device) is closed by the valve to prevent the aerosol precursor composition from passing through the airflow port (para 4).”
Regarding Claim 29,  O’Brien as modified above teaches a nozzle wherein a sealing member (O’Brien, 802a) is mounted on said plunger (O’Brien,Fig 8a, Items 708, 802a, 814, and para 93) wherein said sealing member (802a) seals said liquid flow path when said plunger is in said closed position (O-Brien, para 84, wherein release of aerosol precursor (i.e. “liquid”) is restricted when the “the valve is not depressed during engagement with the aerosol delivery device”)

Regarding Claim 30,  O’Brien as modified above teaches a nozzle (O’Brien, 806) wherein a sealing member (708 and 802b and para 85) is mounted on said nozzle wherein said sealing member is configured to seal an opening providing access to a liquid reservoir which contains an air tube for extracting vapour from the electronic smoking device when the nozzle is inserted into an engagement position within said opening (paras 84-88, with emphasis on para 84: “…the first valve member may include a projection that is sized to fit and/or sealably engage the passageway thereby further restricting 
Regarding Claim 31, O'Brien as modified above teaches a nozzle for a liquid dispensing system for transferring liquid into a liquid reservoir of an electronic smoking device,  wherein said nozzle is configured so that said sealing member seals an opening providing access to a liquid reservoir (O'Brien, Fig 5A, Item 504) which contains an air tube (Fig 5B, Item 516) for extracting vapour from the electronic smoking device when the nozzle is inserted into an engagement position within said opening prior to the air tube of the electronic smoking device engaging with the plunger (Fig 8a, Items 708, 802b, 814, and para 93) and moving the plunger into an open position (Fig 13A, entire Fig, wherein Port 516 is sealed prior to plunger engagement and movement).
Regarding Claim 32, O'Brien as modified above teaches a nozzle for a liquid dispensing system for transferring liquid into a liquid reservoir of an electronic smoking device wherein a screw thread, bayonet, magnetic, friction fit, push fit or other type of fitting (O'Brien, Fig 13A, Item 802b) is provided on said nozzle which matches a corresponding screw thread, bayonet, magnetic, friction fit, push fit or other type of fitting at the opening providing access to a liquid reservoir (para 84, 85, and 93).
Regarding Claim 33, O'Brien as modified above teaches a nozzle for a liquid dispensing system for transferring liquid into a liquid reservoir of an electronic smoking device wherein  the screw thread, bayonet, magnetic, friction fit, push fit or other type of fitting (O'Brien, Fig 13A, Item 802b) is positioned on said nozzle so that if the nozzle is attached to a device having a matching screw thread, bayonet, magnetic, friction fit, push fit or other type of fitting, said screw threads, screw thread, bayonet, magnetic, friction fit, push fit or other type of fitting engage each other before the plunger (Fig 8a, Items 708, 802b, 814, and para 93) engages with an air tube (Fig 5B, Item 516) within said opening  (Fig 13A, entire Fig, wherein Port 516 is sealed prior to plunger engagement and movement).
Regarding Claim 36, O'Brien as modified above teaches a nozzle for a liquid dispensing system for transferring liquid into a liquid reservoir of an electronic smoking device wherein said plunger (O’Brien, Fig 8a, Items 708, 802b, 814, and para 93) has an indentation operable to receive the air tube (Fig 5B, Item 516) of an electronic cigarette when said nozzle (Fig 8A, Item 806 and Para 85) is in an engagement position.
Regarding Claim 37, O'Brien as modified above teaches a nozzle for a liquid dispensing system for transferring liquid into a liquid reservoir of an electronic smoking device wherein said plunger (O’Brien, Fig 8a, Items 708, 802b, 814, and para 93) is biased towards said closed position by a spring (Fig 11, Item 814 , Figs 13A and 13b, and para 91-93, and para 86, wherein O-Brien discloses a spring biased to extend when the valve is not depressed, thereby closing the plunger). 
Regarding Claim 38, O'Brien as modified above teaches a nozzle for a liquid dispensing system for transferring liquid into a liquid reservoir of an electronic smoking device wherein movement of the plunger (O’Brien, Fig 8a, Items 708, 802b, 814, and para 93) from said closed position to said open position compresses a resilient material (Fig 11, Item 814), the compression of said resilient material biasing said plunger towards said closed position (para 91-93).
Regarding Claim 39, O'Brien as modified above teaches a nozzle for a liquid dispensing system for transferring liquid into a liquid reservoir of an electronic smoking device wherein movement of the plunger (O’Brien, Fig 8a, Items 708, 802b, 814, and para 93) from said closed position to said open position stretches a resilient material (fig 11, Item 814) attached to said plunger, the stretching of said resilient material biasing said plunger towards said closed position.
Regarding Claim 40,  O’Brien discloses a liquid supply system for an electronic smoking device comprising: a liquid dispenser (Item 706); and a nozzle comprising: a housing (Fig 8A, Item 812 and para 86) defining a liquid flow path through the nozzle; and a plunger (fig 8A, Items 708, 802b, 814, and para 
Further regarding Claim 40, O’Brien is silent on a nozzle characterized in that an air vent is provided enabling air to vent from a liquid reservoir when the nozzle is in an engagement position within an opening within an electronic smoking device.  Labat, however, teaches a nozzle characterized in that an air vent (Items 16 and 28) is provided enabling air to vent from a liquid reservoir (Col 2, line 70 – Col 3, line 9) when the nozzle is in an engagement position within an opening within an electronic smoking device (Col 3, line 64 – Col 4, line 3).
	The advantages of Labat’s teachings include the ability to fill the tank level to a greater capacity and reduce the number of required refills during the life of the apparatus.  It would have been obvious prior to the effective filing date of the claimed invention to add Labat’s teachings by adding an air vent to O’Brien’s disclosed nozzle for the advantage of greater capacities and reduced number of required refills.
Regarding Claim 41, O'Brien as modified above teaches a liquid supply system for an electronic smoking device further comprising: a liquid reservoir (O’Brien, Fig 5A, Item 504) accessible via an opening (Fig 4, 
Regarding Claim 42, O'Brien as modified above teaches a liquid supply system for an electronic smoking device wherein said opening is a mouthpiece port (O’Brien, Fig 4, item 410) operable to receive a mouthpiece (item 408 and para 77) configured for extracting vapour via said air tube (Fig 5B, Item 516).

Claim 34-35 are rejected under 35 U.S.C. 103 as being unpatentable over O’Brien in view of Labat, and in further view of Hudson (US 3,677,269).
Regarding Claim 34,  O’Brien as modified above is silent on a nozzle wherein said air vent is connected to a low pressure reservoir arranged to extract air from the liquid reservoir when said nozzle is in an engagement position.  
Hudson, however, teaches a nozzle wherein said air vent is connected to a low pressure reservoir arranged to extract air from the liquid reservoir when said nozzle is in an engagement position (Fig. 5, and Col 4, line 74 to Col 5, line 15), wherein “an outlet control valve 79 which is suction-responsive, that is to say if a lower than atmospheric pressure is applied to its outlet nozzle 79A an internal diaphragm or bellows (not shown) is actuated to open a needle valve and allow escape of the mixture of propellant and treating product coming from the reservoirs.”
	The advantages of Hudson’s teachings include using a method known across several arts to utilize a low-pressure reservoir (e.g. a “vacuum”, Venturi arrangement, or similar) to remove undesired fluent material, to include exhaust gases.  It would have been obvious prior to the effective filing date of the claimed invention to add Hudson’s teachings by adding a low-pressure reservoir to O’Brien’s disclosed nozzle for the advantage of removing undesired fluent material.
Regarding Claim 35,  O’Brien, as modified above, teaches a nozzle wherein said low pressure reservoir is activated by movement of said plunger to extract air from the liquid reservoir when said plunger is in said open position (Hudson, Fig. 5, and Col 4, line 74 to Col 5, line 15, wherein Hudson’s teachings occur upon activation of a plunger as taught at Col 2, lines 12-19).


    PNG
    media_image7.png
    488
    497
    media_image7.png
    Greyscale





Allowable Subject Matter
Claim 43 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art fails to disclose or render obvious (“a liquid supply system wherein a membrane having one or more slit valves is provided … said membrane is caused to be deformed opening said slit valves and permitting liquid to flow into said liquid reservoir”)  in combination with the other limitations set forth in the independent claims.

Stern (US 2014/0355969) and O’Brien (US 2018/0029866) are the closest prior art of record.  However, Stern and O’Brien is silent on these above recited features.  Furthermore, it would not have been obvious to modify Stern and O’Brien to arrive at these above recited features without improper hindsight reasoning.  In addition, amending Stern and O’Brien to include the above recited features would improperly change the principle of operation of Stern and O’Brien.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M AFFUL, whose telephone number is (571)272-8421. The examiner can normally be reached on Monday - Thursday: 7:30 AM - 5:00 PM Eastern Time.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on (571) 272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-
9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER M AFFUL/
Examiner, Art Unit 3753
/JESSICA CAHILL/Primary Examiner, Art Unit 3753